Name: Commission Regulation (EEC) No 337/82 of 12 February 1982 amending for the 10th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  agricultural policy
 Date Published: nan

 13 . 2 . 82 Official Journal of the European Communities No L 42/9 COMMISSION REGULATION (EEC) No 337/82 of 12 February 1982 amending (or the 10th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 12 (7) and 25 thereof, Whereas, because relatively few animals are brought to the market of Bochum, this market can no longer be regarded as representative and should be deleted from the list of representative markets in the Federal Repu ­ blic of Germany ; Whereas Annexes II and III to Commission Regula ­ tion (EEC) No 61 0/77 (2), as last amended by Regula ­ tion (EEC) No 2647/ 81 (3), should be amended accor ­ dingly ; In Annexes II and III (C) ( 1 ) to Regulation (EEC) No 610/77, 'Bochum and 'All qualities' are deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall first apply for the purposes of calculating the levies in force with effect from 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1982. For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 148 , 28 . 6 . 1968 , p . 24 . (J) OJ No L 77, 25 . 3 . 1977 , p . 1 . ( 3 ) OJ No L 259, 12 . 9 . 1981 , p . 13 .